                            Case 9:18-cv-80994-DLB Document 158 Entered on FLSD Docket 12/09/2019 Page 1 of 1

                        -
            '
            r )                                                   .
                    -                                             g u(                           éu.ta
                                                                                                     'j- Jr:fcgzy é..rj
                                                                                                        r   .
                                                                                                             /.( at, J
                                                                          ,                             1                .
                                                                                      ,      ec           / - / - ts/ q'- - o p
                                                          '
                                                              ,       v                          '-f-
                                                                                                    /v- Co o iz,p
                                                      w
                                                      a.)                            luno
                                                     :',t.'                          cc!py .
                                                                                           -/             ;e'
                                                                                                            S o p,
                                                                                                                 +           fr,.çe
    :
'
    !                       .                                                               .     , .            (,u(u       jaà    .w
                                                                                            c-d
                                                                                              -,l
                                                                                                -        u.
                                                                                                          f 'n--é'
                                                                                                                 bpk-
                                                                                                                    X

    .
                                     T- w                                        t,k+
                                                                                    ,            J,, v,w w                               JJ
                                                                                                                                          e
                                                                                                                                          .



    i
    :                                %
                                         .
                                                 ue     , rl$
                                                            : > & y) ovy . .     jpgp                       ..
                                                                                                                                      j
                                                                                                                                      sr-
    !
    i
      -                                               o e ta . axe-f-=o. , . al
                                                                  .
                                                                              cyl o                                                uev e.c
    (                                        .
                                                 .
                                                     t?
                                                      ,                              .       yg,
                                                                                            cj



                                                                      ..(                        v      c/)e.# ra der.
    l

                                                                                                                  21



                                                                              IJEC 2g 2g1S
                                                                           ANGELA E NOBLE
            .
                                                                            m.pxxzs.b . .
                                                                          S.D.OF FLA.-W.RB.
            zM                  J

        J-.=-.Z.
        .                       be


                '
                    u '6




        - - ..- ,..-                                                  . vw -    .-    ...
